DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a manager storage unit; a manager communication interface in claims 1-7, 10-11, 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-7, 10-11, 14, 19, 21-25, 28-29 and 32-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a method and system for vehicle communication.
The limitations of receiving operating data…; determining a characteristic of a set of vehicles satisfies at least one communication condition…; in response to determining the set of vehicles satisfies the at least one communication condition, ….selecting…data…based at least on the characteristic of the set of vehicles…; transmitting the data portion, as drafted, is a process and system, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting receiving at a fleet management system from one or more self-driving vehicle via a communication network…, operating the fleet management system to determine a characteristic...and to select a stored data portion from a manager storage unit…; and transmitting the data portion via the communication network, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the receiving at a fleet management system from one or more self-driving vehicle via a communication network…, operating the fleet management system to determine a characteristic...and to select a stored data portion from a manager storage unit…; and transmitting the data portion via the communication network language, “receiving”, “determining”, “selecting”, and “transmitting” in the context of these claims encompasses the a person manually receiving operating data from a self-driving vehicles, determining a characteristic of a set of vehicle satisfies a condition; selecting data based on the characteristic of 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements—using a fleet management system and communication network to perform the “receiving”, “determining”, “selecting”, and “transmitting” steps.  The fleet management system and communication network are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims 1-7, 10-11, 14, 19, 21-25, 28-29 and 32-33 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one computing device to perform “receiving”, “determining”, “selecting”, and “transmitting” steps amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims 1-7, 10-11, 14, 19, 21-25, 28-29 and 32-33 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 2 recite the limitation “wherein the set of vehicles comprises one or more vehicles”; however, the independent claim(s) previously introduced “a set of vehicles of the one or more self-driving vehicles”.  Therefore, the metes and bounds of the limitation “wherein the set of vehicles comprises one or more vehicles” depending upon  the claim including the limitation “a set of vehicles of the one or more self-driving vehicles”.  It is unclear to which vehicles of the “one or more vehicles” are being referred as “one or more self-driving vehicles” is previously introduced, and it is unclear to which claim language of claim(s) 2 further limits the subject matter of the claim upon which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170092131.
As per Claim(s) 1 and 19, Fairfield discloses a communication system for self-driving vehicles, the system comprising: 
a communication network (see at least Fig. 1, Fig. 5); 
one or more self-driving vehicles, wherein each self-driving vehicle comprises a vehicle processor and a vehicle memory, and the one or more self-driving vehicles are operable to communicate with each other via the communication network (see at least Fig. 1, Fig. 5); and 
a fleet management system comprising: a manager storage unit to store operating data received from the one or more self-driving vehicles (see at least abstract, Fig. 1, Fig. 3, Fig. 5); 
a manager processor operable to: determine a characteristic of a set of vehicles of the one or more self-driving vehicles satisfies at least one communication condition (see at least Fig. 3: (302)-(310), [0078], [0089]); and 
in response to determining the set of vehicles satisfies the at least one communication condition, select a stored data portion from the manager storage unit based at least on the characteristic of the set of vehicles (see at least Fig. 3: (302)-(312), [0078], [0089]); 

As per Claim(s) 2, Fairfield discloses wherein the set of vehicles comprises one or more vehicles (see at least Fig. 3: (302)-(312), Fig. 5).
Claim(s) 4, 6, 10, 11, 21, 22, 24, 25, 28, and 29 are rejected under same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668